      Case 2:19-cv-02459-JAM-DB Document 36 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ADAM CLAYTON POWELL,                                No. 2:19-cv-2459 DB P
12                        Plaintiff,
13            v.                                          ORDER AND ORDER TO SHOW CAUSE
14    COUNTY OF SOLANO, et al.,
15                        Defendants.
16

17           Plaintiff is a former county and current state inmate proceeding pro se with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claims that officers used excessive force against

19   him and denied him medical treatment.

20           The dispositive motion filing deadline expired on April 13, 2021. (ECF Nos. 15, 22.)

21   Neither party has filed a motion for summary judgment. Therefore, the court will, by this order,

22   direct the parties to show cause why this action should not be set for trial. Should the parties fail

23   to show good cause the court will set this action for trial and direct the parties to file pretrial

24   statements.

25   ////

26   ////

27   ////

28   ////
                                                          1
      Case 2:19-cv-02459-JAM-DB Document 36 Filed 08/05/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The Clerk of the Court is directed to randomly assign this action to a United States
 3   District Judge.
 4             2. Within thirty days of the date of this order the parties are directed to show cause why
 5   the court should not set this action for trial. Any motion seeking to modify the court’s discovery
 6   and scheduling order should set forth why that party did not seek an extension of time to file a
 7   dispositive motion prior to the expiration of the deadline.
 8   Dated: August 4, 2021
 9

10

11

12

13

14

15

16

17

18
     DB:12
19   DB:1/Orders/Prisoner/Civil.Rights/powe2459.osc.dispo.deadline

20

21

22

23

24

25

26

27

28
                                                                     2
